REASONS FOR ALLOWANCE

Claims 22 and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 22, the prior art does not teach the method combination s recited, and in particular comprising the control steps of increasing the amount of cooling capacity delivered to the conditioned space by the HVAC AC system based on detecting the OAT is less than or equal to the HCT at the beginning of a thermostat call for cooling or during the thermostat call for cooling; and energizing an economizer actuator to move an economizer damper to a fully open damper position for the fan to provide an outdoor airflow to enable an economizer cooling otherwise precluded or delayed by a HST temperature or deadband delay.
Regarding the newly cited references:
Gevelber (US 2017/0023269 A1) teaches an integrated airflow control for variable air volume and air handler HVAC systems to reduce building HVAC energy use.
Fischer et al. (US 2016/0169544 A1) teach an economizer control arrangement based on outside dry bulb temperature.
Quirk (US 2012/0310420 A1) teaches a dynamic HVAC airside economizer high limit start control.
However, none of these references teach of suggest the particular controls steps described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763